DAVIS, District Judge.
This matter is before the Court upon Defendant’s objections to United States Magistrate Judge Erickson’s Report and Recommendation dated October 12, 1995, and upon Defendant’s appeal of the Magistrate Judge’s Order dated October 12, 1995.
Pursuant to statute, the Court has conducted a de novo review of the record. 28 U.S.C. § 636(b)(1); Local Rule 72.1(c). Based on that review and all the arguments of the parties, the Court ADOPTS the Report and Recommendation.
The Defendant also seeks reversal of Magistrate Judge Erickson’s Order of October 12,1995 denying his motions for disclosure of the government’s witness list, bill of particulars, severance, disclosure of grand jury transcripts and Rule 17(c) subpoenas. The Court must modify or set aside any portion of the Magistrate’s Judge’s order found to be clearly erroneous or contrary to law. See 28 U.S.C. § 636(b)(1)(A); Fed.R.Civ.P. 72(a); Local Rule 72.1(b)(2). Based on review of the record and the submissions of the parties, the Court concludes the Magistrate Judge’s Order is neither clearly erroneous nor contrary to law.
Accordingly, IT IS HEREBY ORDERED that:
1. The Defendant’s motion to dismiss the Indictment for want of subject matter jurisdiction [Clerk Docket No. 109] is DENIED.
2. The Defendant’s motion to dismiss and/or strike all references to actions to defraud the State of Minnesota of sales tax [Clerk Docket No. 109] is DENIED.
3. The Defendant’s motion for the suppression of physical evidence and statements [Clerk Docket No. 109] is DENIED.
4. The Defendant’s motion to dismiss Counts 2 through 9 and 26 [Clerk Docket No. 109] are DENIED.
5. The Defendant’s motion to dismiss Count 10, 11, 13, and 14 [Clerk Docket No. 109] is DENIED.
6. The'Defendant’s motion to dismiss Count 12 [Clerk Docket No. 109] is DENIED.
7. The Defendant’s motion to dismiss Counts 15 through 19 [Clerk Docket No. 75] is DENIED.
8. The Defendant’s motion to dismiss Counts 20 through 22 [Clerk Docket No. 77] is DENIED, and
Magistrate Judge Erickson’s Order is AFFIRMED.